Matter of Spencer v Annucci (2019 NY Slip Op 02019)





Matter of Spencer v Annucci


2019 NY Slip Op 02019


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (1256/18) CA 17-01273.

[*1]IN THE MATTER OF SALEEM SPENCER, PETITIONER-APPELLANT, 
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.